UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Aerospace and defense (0.9%) Airbus Group NV (France) 27,628 $1,978,828 Air freight and logistics (2.0%) Deutsche Post AG (Germany) 117,914 4,381,119 Airlines (0.6%) Japan Airlines Co., Ltd. (Japan) (UR) 28,100 1,381,385 Auto components (0.6%) Faurecia (France) (NON) 29,598 1,250,998 Automobiles (4.1%) Daimler AG (Registered Shares) (Germany) 36,504 3,449,371 Nissan Motor Co., Ltd. (Japan) 343,200 3,054,447 Toyota Motor Corp. (Japan) 47,500 2,673,242 Banks (12.3%) Australia & New Zealand Banking Group, Ltd. (Australia) 150,809 4,634,836 Banco Bilbao Vizcaya Argentaria SA (Right) (Spain) (NON) 101,554 23,784 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 101,554 1,219,699 Banco Espirito Santo SA (Portugal) (NON) 667,872 1,250,407 Barclays PLC (United Kingdom) 545,091 2,121,019 BNP Paribas SA (France) 24,113 1,859,947 Erste Group Bank AG (Czech Republic) 32,651 1,115,545 HSBC Holdings PLC (United Kingdom) 532,227 5,390,362 Lloyds Banking Group PLC (United Kingdom) (NON) 1,102,641 1,372,267 Metro Bank PLC (acquired 1/15/14, cost $657,552) (Private) (United Kingdom) (F) (RES) (NON) 30,891 651,925 Sumitomo Mitsui Financial Group, Inc. (Japan) 104,700 4,462,993 UniCredit SpA (Italy) 334,370 3,054,074 Beverages (1.3%) Anheuser-Busch InBev NV (Belgium) 16,183 1,696,612 Britvic PLC (United Kingdom) 103,293 1,277,761 Building products (0.8%) Compagnie de Saint-Gobain (France) 27,623 1,668,704 Capital markets (1.1%) UBS AG (Switzerland) 114,383 2,362,574 Chemicals (2.3%) Arkema (France) 17,316 1,960,912 BASF SE (Germany) 29,027 3,226,315 Commercial services and supplies (0.6%) Serco Group PLC (United Kingdom) 180,487 1,266,784 Construction and engineering (1.6%) Vinci SA (France) 48,628 3,611,557 Construction materials (0.9%) Buzzi Unicem SpA (Italy) 33,656 627,798 Holcim, Ltd. (Switzerland) 15,148 1,254,266 Consumer finance (0.7%) Credit Saison Co., Ltd. (Japan) 74,800 1,485,530 Diversified financial services (3.7%) Challenger, Ltd. (Australia) 356,500 2,117,664 ING Groep NV GDR (Netherlands) (NON) 427,188 6,046,995 Diversified telecommunication services (1.9%) Iliad SA (France) 2,133 615,034 Telstra Corp., Ltd. (Australia) 302,500 1,426,876 Ziggo NV (Netherlands) 48,200 2,141,487 Electrical equipment (0.6%) Schneider Electric SA (France) 14,157 1,255,043 Electronic equipment, instruments, and components (0.5%) Hitachi, Ltd. (Japan) 154,000 1,134,440 Energy equipment and services (0.4%) Ezion Holdings, Ltd. (Singapore) 506,400 871,851 Food and staples retail (0.8%) Seven & I Holdings Co., Ltd. (Japan) 30,000 1,144,235 WM Morrison Supermarkets PLC (United Kingdom) 147,320 523,138 Food products (1.8%) Kerry Group PLC Class A (Ireland) 28,900 2,206,098 Nestle SA (Switzerland) 23,917 1,800,437 Gas utilities (1.0%) Tokyo Gas Co., Ltd. (Japan) 447,000 2,266,442 Hotels, restaurants, and leisure (1.6%) TUI Travel PLC (United Kingdom) 485,870 3,547,880 Household durables (2.5%) Bellway PLC (United Kingdom) 94,097 2,604,106 Panasonic Corp. (Japan) 178,000 2,030,674 Sekisui House, Ltd. (Japan) 81,000 1,003,607 Industrial conglomerates (2.5%) Siemens AG (Germany) 28,894 3,889,027 Toshiba Corp. (Japan) 379,000 1,601,932 Insurance (9.1%) ACE, Ltd. 30,286 3,000,130 Admiral Group PLC (United Kingdom) 25,572 608,790 AIA Group, Ltd. (Hong Kong) 375,400 1,783,582 Allianz SE (Germany) 8,229 1,391,010 AXA SA (France) 113,646 2,953,587 Intact Financial Corp. (Canada) 23,500 1,462,506 MS&AD Insurance Group Holdings (Japan) 28,500 651,697 Prudential PLC (United Kingdom) 162,873 3,444,406 SCOR SE (France) 53,590 1,875,237 St James's Place PLC (United Kingdom) 152,240 2,093,907 Tokio Marine Holdings, Inc. (Japan) 29,600 887,417 Leisure products (0.6%) Sega Sammy Holdings, Inc. (Japan) 56,100 1,253,950 Machinery (0.6%) SMC Corp. (Japan) 4,700 1,236,694 Media (3.3%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (NON) 65,674 1,010,614 Liberty Global PLC Ser. C (United Kingdom) (NON) 40,000 1,628,400 Numericable Group SA (France) (NON) (S) 31,038 1,219,928 WPP PLC (United Kingdom) 166,413 3,431,877 Metals and mining (1.3%) Fortescue Metals Group, Ltd. (Australia) 251,465 1,231,813 Glencore Xstrata PLC (United Kingdom) 319,927 1,647,035 Multi-utilities (2.1%) Centrica PLC (United Kingdom) 516,670 2,839,925 Veolia Environnement (France) 92,421 1,828,369 Oil, gas, and consumable fuels (9.8%) BG Group PLC (United Kingdom) 53,035 988,063 Canadian Natural Resources, Ltd. (Canada) 82,100 3,146,610 ENI SpA (Italy) 174,939 4,388,694 Origin Energy, Ltd. (Australia) 135,852 1,801,304 Royal Dutch Shell PLC Class A (United Kingdom) 260,484 9,516,852 Suncor Energy, Inc. (Canada) 52,900 1,847,552 Pharmaceuticals (10.4%) Astellas Pharma, Inc. (Japan) 242,500 2,872,777 AstraZeneca PLC (United Kingdom) 36,868 2,382,671 Bayer AG (Germany) 35,005 4,734,693 GlaxoSmithKline PLC (United Kingdom) 79,757 2,116,168 Roche Holding AG-Genusschein (Switzerland) 4,311 1,292,252 Sanofi (France) 73,129 7,624,468 Stada Arzneimittel AG (Germany) 20,672 884,693 Takeda Pharmaceutical Co., Ltd. (Japan) 22,300 1,055,708 Real estate investment trusts (REITs) (1.5%) Hibernia REIT PLC (Ireland) (NON) (R) 1,229,882 1,792,619 Shopping Centres Australasia Property Group (Australia) (R) 940,742 1,448,793 Real estate management and development (1.8%) Hongkong Land Holdings, Ltd. (Hong Kong) 200,000 1,293,547 Mitsubishi Estate Co., Ltd. (Japan) 83,000 1,975,231 Sun Hung Kai Properties, Ltd. (Hong Kong) 63,000 772,490 Semiconductors and semiconductor equipment (1.1%) NXP Semiconductor NV (NON) 11,400 670,434 Samsung Electronics Co., Ltd. (South Korea) 1,489 1,882,943 Specialty retail (1.0%) Kingfisher PLC (United Kingdom) 249,956 1,756,034 Pets at Home Group PLC (United Kingdom) (NON) 130,781 523,276 Technology hardware, storage, and peripherals (1.5%) ASUSTeK Computer, Inc. (Taiwan) 125,000 1,235,332 Konica Minolta Holdings, Inc. (Japan) 107,500 1,001,212 Pegatron Corp. (Taiwan) 720,000 1,075,725 Textiles, apparel, and luxury goods (0.2%) Moncler SpA (Italy) (NON) 20,429 349,267 Tobacco (1.7%) Japan Tobacco, Inc. (Japan) 89,400 2,803,252 Philip Morris International, Inc. 12,500 1,023,375 Trading companies and distributors (1.5%) ITOCHU Corp. (Japan) 95,500 1,114,024 Mitsubishi Corp. (Japan) 121,000 2,243,851 Wireless telecommunication services (2.9%) KDDI Corp. (Japan) 22,700 1,320,981 SoftBank Corp. (Japan) 14,500 1,093,582 Vodafone Group PLC (United Kingdom) 1,074,147 3,945,054 Total common stocks (cost $179,937,056) U.S. TREASURY OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/8s, February 15, 2040 (i) $8,654 $10,435 Total U.S. treasury Obligations (cost $10,435) SHORT-TERM INVESTMENTS (2.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 1,149,484 $1,149,484 Putnam Short Term Investment Fund 0.07% (AFF) 3,723,119 3,723,119 SSgA Prime Money Market Fund zero % (P) 400,000 400,000 U.S. Treasury Bills zero % January 8, 2015 (i) $125,000 124,913 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.12%, November 13, 2014 (SEGSF) 208,000 207,912 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 48,000 47,992 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 151,000 150,987 U.S. Treasury Bills with an effective yield of 0.10%, April 3, 2014 494,000 493,997 Total short-term investments (cost $6,298,345) TOTAL INVESTMENTS Total investments (cost $186,245,836) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $120,630,538) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $7,688,719 $7,380,642 $308,077 Barclays Bank PLC British Pound Buy 6/18/14 1,660,356 1,665,668 (5,312) Canadian Dollar Sell 4/16/14 1,916,926 1,981,159 64,233 Hong Kong Dollar Buy 5/21/14 2,439,570 2,436,956 2,614 Japanese Yen Sell 5/21/14 910,034 922,505 12,471 Singapore Dollar Buy 5/21/14 952,246 939,311 12,935 Swedish Krona Buy 6/18/14 583,660 586,309 (2,649) Swiss Franc Buy 6/18/14 19,128 19,047 81 Citibank, N.A. British Pound Buy 6/18/14 2,157,546 2,159,830 (2,284) Danish Krone Buy 6/18/14 812,486 809,554 2,932 Euro Sell 6/18/14 14,638,299 14,624,591 (13,708) Credit Suisse International Australian Dollar Sell 4/16/14 4,487,078 4,306,783 (180,295) British Pound Sell 6/18/14 3,201,579 3,205,187 3,608 Canadian Dollar Sell 4/16/14 95,670 98,938 3,268 Euro Buy 6/18/14 3,358,456 3,355,764 2,692 Japanese Yen Buy 5/21/14 6,477,254 6,565,468 (88,214) Norwegian Krone Buy 6/18/14 2,260,291 2,254,566 5,725 Swedish Krona Buy 6/18/14 3,015,831 3,029,951 (14,120) Swiss Franc Buy 6/18/14 2,926,420 2,913,568 12,852 Deutsche Bank AG British Pound Sell 6/18/14 3,107,606 3,079,524 (28,082) Canadian Dollar Sell 4/16/14 838,876 867,691 28,815 Euro Buy 6/18/14 2,357,986 2,327,012 30,974 Goldman Sachs International Japanese Yen Buy 5/21/14 4,226,842 4,284,092 (57,250) HSBC Bank USA, National Association British Pound Buy 6/18/14 2,408,307 2,410,638 (2,331) Euro Sell 6/18/14 2,344,899 2,343,182 (1,717) JPMorgan Chase Bank N.A. British Pound Buy 6/18/14 6,964,997 6,986,073 (21,076) Canadian Dollar Sell 4/16/14 1,997,405 2,043,447 46,042 Euro Buy 6/18/14 921,127 921,586 (459) Norwegian Krone Buy 6/18/14 1,003,773 1,001,013 2,760 Singapore Dollar Buy 5/21/14 1,180,410 1,164,471 15,939 Swedish Krona Buy 6/18/14 2,190,678 2,200,642 (9,964) State Street Bank and Trust Co. Australian Dollar Sell 4/16/14 526,812 538,712 11,900 Euro Buy 6/18/14 2,948,928 2,952,472 (3,544) Israeli Shekel Buy 4/16/14 1,012,601 1,007,675 4,926 Japanese Yen Sell 5/21/14 353,645 367,746 14,101 Swedish Krona Buy 6/18/14 80,862 81,215 (353) UBS AG British Pound Sell 6/18/14 7,653,965 7,662,255 8,290 Canadian Dollar Sell 4/16/14 138,079 142,823 4,744 Euro Sell 6/18/14 2,090,339 2,088,716 (1,623) Swiss Franc Buy 6/18/14 1,413,691 1,407,105 6,586 WestPac Banking Corp. Australian Dollar Buy 4/16/14 2,162,284 2,074,888 87,396 British Pound Buy 6/18/14 127,297 127,415 (118) Canadian Dollar Sell 4/16/14 1,055,444 1,091,586 36,142 Euro Buy 6/18/14 4,015,931 4,009,146 6,785 Japanese Yen Sell 5/21/14 8,084,424 8,193,616 109,192 Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $220,959,846. (b) The aggregate identified cost on a tax basis is $188,220,550, resulting in gross unrealized appreciation and depreciation of $39,737,091 and $6,202,374, respectively, or net unrealized appreciation of $33,534,717. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $651,925, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $1,686,798 $53,031,636 $50,995,315 $2,729 $3,723,119 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,149,484, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,098,403. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 7,200 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $299,658 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 25.3% Japan 19.0 France 13.5 Germany 10.0 Australia 5.8 United States 4.2 Italy 3.8 Netherlands 3.7 Switzerland 3.0 Canada 2.9 Ireland 1.8 Hong Kong 1.7 Taiwan 1.1 Spain 1.0 South Korea 0.9 Belgium 0.8 Portugal 0.6 Czech Republic 0.5 Other 0.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $328,842 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $159,920. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $20,771,751 $10,015,920 $— Consumer staples 8,527,421 3,947,487 — Energy 19,887,771 2,673,155 — Financials 44,438,865 21,513,780 651,925 Health care 19,034,945 3,928,485 — Industrials 18,051,062 7,577,886 — Information technology 670,434 6,329,652 — Materials 8,716,326 1,231,813 — Telecommunication services 6,701,575 3,841,439 — Utilities 4,668,294 2,266,442 — Total common stocks U.S. treasury obligations — 10,435 — Short-term investments 4,123,119 2,175,285 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $412,981 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $846,080 $433,099 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $142,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
